Citation Nr: 1418026	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, previously claimed as including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic headaches, to include as secondary to an acquired psychiatric disability.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel




INTRODUCTION

The Veteran served on active duty June 1977 to November 1977.

These matters come to the Board of Veterans' Appeals (Board) after an extensive adjudicative history that need not be repeated here.  It is sufficient to state that the Veteran's claim of entitlement to service connection for an acquired psychiatric disability comes to the Board on appeal from a December 1997 rating decision.  His claim of entitlement to service connection for chronic headaches, to include as secondary to an acquired psychiatric disability, and his claim of entitlement to TDIU come to the Board on appeal from a December 2009 rating decision.  Both the December 1997 and December 2009 rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  These claims were most recently before the Board in March 2013. In March 2013, the claim of entitlement to service connection for chronic headaches, to include as secondary to an acquired psychiatric disorder, was reopened.  Further, in the March 2013 decision, the Board remanded each of the Veteran's claims for additional development.  After a November 2013 supplemental statement of the case was issued, these claims have been returned to the Board for further appellate review.

As a preliminary matter, the evidence of record includes an indication that the Veteran appointed a Veterans Service Organization (VSO) as his representative.  This VSO is listed as his representative in the Veterans Benefit Management System (VBMS); however, there is no documentation that the VSO has been properly appointed.  In February 2014, the Board sent the Veteran a letter requesting clarification of his representation and/or whether he wished to represent himself.  In a response, dated in March 2014, the Veteran stated he wished to represent himself.  Consequently, despite the fact that the VSO is listed as the Veteran's representative in VBMS, the Board finds that the Veteran does not have a properly appointed representative and is representing himself.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In the March 2013 remand, the Board directed the RO to provide the Veteran with a VA examination to ascertain the nature of any current psychiatric disability, including, but not limited to PTSD, and to obtain an opinion as to whether any such disability was incurred in or due to his active duty.  

The Veteran was provided a VA examination in July 2013.  The examiner ultimately determined that the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333   (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Based on this finding, the examiner did not render an etiological opinion.

Despite the July 2013 VA examiner's findings, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The evidence of record included numerous diagnoses of psychiatric disabilities dated throughout the pendency of the appeal, including after the July 2013 VA examination (e.g., a September 2013 VA mental health medication management report included a diagnosis of major depressive disorder, recurrent).  Consequently, the requirement of demonstrating a current diagnosis of psychiatric disability has been met.  As such, even though the July 2013 VA examiner determined that the Veteran does not experience current psychiatric disability, an opinion must be rendered as to whether any acquired psychiatric disability, existing at the time the Veteran submitted his claim or existing at any point during the pendency of this appeal, is etiologically related to his active duty.  Because the July 2013 VA examiner did not provide such an opinion, the Board finds that the examination is not adequate for purposes of adjudicating the Veteran's claim.  As such, a remand is required in order to provide the Veteran another VA examination.

Following the July 2013 VA examination, the Veteran submitted a statement wherein he asserted that he was not claiming entitlement to service connection for PTSD.  He stated that he was claiming entitlement to service connection for bipolar disorder and depressive disorder, manic depressive type.  As such, the Board has re-captioned the Veteran's claim to reflect his assertions.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

Additionally, the Board finds that the claim of entitlement to service connection for chronic headaches and the claim of entitlement to TDIU are inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to service connection for chronic headaches and the claim of entitlement to TDIU are "intertwined" with the issue of entitlement to service connection for an acquired psychiatric disability, because a decision on the latter claim may have an impact on the former claims.  Consequently, the claim of entitlement to service connection for chronic headaches and the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

 In the March 2013 remand, the Board also directed the RO to provide the Veteran with a VA examination in order to obtain an opinion as to the etiological relationship between his chronic headaches and his active duty service and/or a service-connected disability.  In July 2013, the Veteran underwent a VA examination that resulted in a diagnosis of migraine headaches, including migraine variants.  The examiner then opined that the Veteran's episodic headaches were not initiated or made worse by his active duty and, further, that they were most likely vascular with tension component.  The examiner did not provide any rationale for that opinion, and the Board finds that a new opinion is needed.

The Veteran has stated that his psychiatric problems and his headaches pre-existed service but were aggravated by service.  The Veteran, however, also stated that the conditions were not disabling at the time of entrance.  A Veteran is presumed sound at entrance except for conditions noted on an entrance exam.  The Veteran's entrance exam was normal.  In order to rebut the presumption of soundness, the evidence must be clear and unmistakable that the disability both pre-existed service, and clear and unmistakable that it was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed Cir. 2004).  In this case, the Veteran has said he had no disabling condition at the time of entrance, although he did have a history of a disability.  Therefore, there is insufficient evidence to rebut the presumption of soundness and the Veteran is entitled to be presumed sound at entrance into service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a VA examination by an examiner other than the one who conducted the July 2013 VA examination, to ascertain the nature and etiology of any psychiatric disability present.  All indicated studies must be performed, and all findings must be reported in detail.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner must review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment and personnel records, post-service treatment records, and the lay statements of record.  The examiner must specifically comment upon the Veteran's in-service treatment for depression, confusion, hopelessness, and anxiety with a diagnosis of schizoid personality disorder.  Based on this review of the claims file, the examiner must address the following:

(a)  Does the Veteran have a current acquired psychiatric disability?  If so, what is the diagnosis?

Regardless of whether the examiner finds a current diagnosis of an acquired psychiatric disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability (existing at the time the Veteran submitted his claim or existing at any point during the pendency of this appeal) is etiologically related to or had its onset during the Veteran's active duty.

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disability that was superimposed on the schizoid personality disorder existing during his active duty?  In rendering this opinion, the examiner must contemplate any acquired psychiatric disability existing at the time the Veteran filed his claim or existing at any point throughout the pendency of the appeal.

The examiner must provide a complete rationale for the any opinion expressed.

2.  The RO should provide an examination to address the etiology of the Veteran's headaches, by an examiner other than the one who conducted the July 2013 VA examination.  The examiner is asked to provide a diagnosis and then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches began in service, were caused by service, or are otherwise related to service.

If, and only if, the RO determines that service connection is warranted for an acquired psychiatric disability, the RO must also obtain an opinion  that administered the July 2013 VA examination concerning chronic headaches.  The claims file must be made available to and reviewed by the examiner.  The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's chronic headaches are due to or aggravated by the acquired psychiatric disability for which service connection was granted.

"Aggravation" is defined as a chronic worsening of the underlying condition beyond its natural progression.

The examiner must provide a complete rationale for any opinion expressed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

